DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
The application is examined in view of PLGA as specific biodegradable polymer.  Claims 1 and 3-7 read on the elected species and are under examination.
Claims 1 and 3-20 are pending, claims 1 and 3-7 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona et al. (US20190175507).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Cardona et al.  teaches microparticles suitable of oral administration
of active agents to a subject in need thereof (abstract). The microparticles are discrete, self-sustaining bodies, each comprising a cured or crosslinked polymer matrix and a delivery enhancing moiety. Exemplary polymers that can be used include polyvinyl alcohol, poly (ethylene glycol), polylactic acid, poly-L-lactic acid, polycaprolactone,
polyglycolic acid, poly(lactic-co-glycolic acid), polyhydroxyalkanoate (page 2, [0028]). The active ingredient includes moxidectin (page 4, [0042]). Embodiments of the invention are also concerned with methods of producing polymer microparticles with
active agents uniformly distributed throughout the polymer matrix and of isolating the microparticles containing the encapsulated agents which conform to a uniform, desirable size via coacervation (page 4, [0043]). The particle size is from 1 um to 1000um, and microparticle can be controlled release (page 6, [0058]). The particle is spherical in one embodiment (page 7, [0065]). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Cardona et al.  is that Cardona et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claims 1 and 4-5, Cardona et al.   teaches microparticle comprising moxidectin uniformly distributed throughout the polymer PLGA with particle size 1 um to 1000um and the particle is spherical.
Regarding claims 1 and 3, the ratio of polymer to moxidectin and the extended release from 3-6 months are adjust parameter, and one artisan in the art would have been motivated to optimize those parameters to have claimed range in the absence of showing critical range. MPEP 2144.05.
Regarding claims 6-7, these are considered as product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US5733566) in view of Theberge et al. (US20100226947).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Lewis teaches An injectable controlled-release composition comprising:
microparticles, wherein said microparticles comprise a  biodegradable polymeric matrix, wherein said composition comprises an antiparasitic agent within said matrix, and
wherein release of said agent is essentially dependent upon diffusion from, leaching from or erosion of the matrix or by a combination of these mechanisms. In one embodiment, the polymer is PLGA, and the active agent is moxidectin and loaded with 1-75% by weight based on polymer. The particle size is from 1 to 250um (column 17-18, claims 1, 10-12, 17-19). The invention provides durations of action ranging from less than a week to several months depending upon the type of microsphere selected. In a preferred embodiment, the microspheres are designed to afford antiparasitic effect in animals over a period of a few days to one year, and preferably 30 to 270 days. The duration of action can be easily controlled by manipulation of the polymer composition, polymer : drug ratio and microsphere size. The bloodstream level of agent can also be controlled by varying these parameters (column 12, [line 50-59). The microparticle has spherical shape (column 7, line 25-31). The microparticles are prepared according to some known methods (column 9, line 5 to 65). 
	Theberge et al. teaches articles of manufacture having a formulation distributed therein, wherein the formulation comprises an active agent which manifests a desirable property when released from the articles of manufacture (abstract). The active agent is in the form of microparticle in one embodiment. The active ingredient may be uniformly or a nonuniformly distributed within the microparticles. When the active ingredient is uniformly distributed in the microparticle, the concentration of active ingredient in the microparticle is steady as the microparticle disintegrates, whereas when the active ingredient is not uniformly distributed within the microparticle, the concentration of the active ingredient in the microparticle varies as the microparticle disintegrates. In
other time release situations, the concentration of the active ingredient increases towards the center of the microparticle to compensate for reduced surface area as the microparticle disintegrates and thus tend to counteract the reduction of the rate of release of the active ingredient owing to the reduction of the surface area of the particle (as the particle shrinks due to erosion, its surface area diminishes) (page 10, [0095-0099). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lewis is that Lewis  do not expressly teach active agent uniformly distributed in the PLGA. This deficiency in Lewis is cured by the teachings of Theberge et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lewis, as suggested by Theberge et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to have active agent uniformly distributed in the PLGA in the microparticle because this is known and conventional formulation for microparticle comprising active agent as suggested by Theberge et al. Since there is no inventive step involved to follow the known and conventional formulation for microparticle, it is obvious for one of ordinary skill in the art to have active agent uniformly distributed in the PLGA in the microparticle and produce instant claimed invention with reasonable expectation of success.
Regarding claims 1 and 4-5, prior arts teach microparticle comprising moxidectin uniformly distributed throughout the polymer PLGA with particle size 1 um to 250um and the particle is spherical.
Regarding claim 2, Lewis teaches active agent  moxidectin loaded with 1-75% by weight based on polymer, when moxidectin is loaded with 25%, the ratio is 4:1.
Regarding claim 3, Lewis teaches extended release from 30 to 270 days (1 to 9 months), encompassing claimed 3 to 6 months.
Regarding claims 6-7, these are considered as product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that First, the Office fails to provide a reasonable rationale supporting this rejection. The Office made merely a conclusive remark on the optimization of parameters without sufficient reasoning or articulation. For the optimized parameters, the conclusory statement is not sufficient to meet the initial burden of showing the prima facie case of obviousness based on a reasonable
articulation. Second, the Office fails to articulate how the differences in the parameters between the present application and the prior art support the rejection of the present invention. In the Office Action, there is no articulation on how the prior art disclosed the ratio of polymer to moxidectin. In fact, the prior art is silent on the ratio of the biodegradable polymer and the moxidectin. Third, the Office fails to present relevant facts and the underpinning reasoning in sufficient detail, and an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed composition (see MPEP 2144.05).
In response to this argument: This is not persuasive. The above 103 rejections have fully addressed polymer: moxidectin weight ratio, since the ratio of polymer to moxidectin and the extended release from 3-6 months are adjust parameter, and one artisan in the art would have been motivated to optimize those parameters to have claimed range in the absence of showing critical range. MPEP 2144.05. According to the following response to arguments, no criticality of claimed range has been demonstrated, the 103 rejections are still proper.

Applicants argue that critical range of polymer and moxidectin at a weight ratio of 4:1 to 9:1, and all arguments are incorporated herein by reference.
In response to this this argument: This is not persuasive. Applicant’s evidences failed to overcome the 103 rejections at least for the following reasons. Firstly, MPEP 716.02 (d) II, To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Table 2 show example 1 (polymer: moxidectin weight ratio 9:1), example 2 (polymer : moxidectin weight ratio 4:1), example 3 (polymer : moxidectin weight ratio 2:1), example 4 (polymer : moxidectin weight ratio 12:1); since applicants do not have data for the polymer : moxidectin weight ratio of 3:1 and 10:1. Applicants does not have a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, no criticality of the claimed range has been demonstrated. Secondly, MPEP 716/02 (b), III, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicant data only shows microparticle comprising polymer, moxidectin and 0.25% of polyvinylalcohol as surfactant, and claim 1 directs toward microparticle comprising polymer, moxidectin and any suitable surfactant at any amount, since different type of surfactant at different amount has different effect for the uniformly distribution of moxidectin in polymer, applicant’s data are not commensurate in scope with the claims. Thirdly, MPEP 716.02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense". Applicant’s argue that range of 4:1 to 9:1 critical for uniformly distribution of moxidectin in polymer for sustained release for several months at a constant level. However, “release at constant level” is not recited in applicant’s claimed invention, sustained release for several months is only recited in dependent claim 3. Furthermore, required weigh ratio of 4:1 for uniformly distribution is only applicant’s opinion without factual evidence. According to applicant’s Fig. 2-3, there is no significant difference among examples 1-4 in such an extent that the difference is really unexpected since the difference is in degree rather in kind. Regarding applicant’s argument that examples 3-4 have different initial and end release profile, it is argue that applicant’s claim does not recite any release profile, and examples 1-2 also almost complete release at day 16 rather than several months. Therefore, no criticality of claimed range has been demonstrated and the 103 rejections are still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613